Citation Nr: 1128858	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  07-24 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating for psychiatric disorder diagnosed as posttraumatic stress disorder (PTSD) and depressive disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran had active military service from February 1943 to May 1945.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. By that rating action, the RO increased the rating assigned to the service-connected psychiatric disorder to 10 percent, effective February 27, 2006 -- the date VA received the Veteran's claim for increased compensation for this disability. The Veteran appealed the 10 percent rating assigned to the service- connected psychiatric disorder to the Board. Jurisdiction of the claims file currently resides with the New York, New York RO.

During the course of the appeal, the RO increased the rating assigned to this disability to 30 percent, effective February 27, 2006. As the 30 percent rating does not represent a total grant of the benefit sought on appeal, the instant increased rating claim remains on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In February 2009 and November 2009, the Board remanded the increased evaluation claim to the RO for additional development. The case was returned to the Board in July 2010, at which point the Board issued a decision denying the claim.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties noted that although the Board referred to a February 2010 VA mental disorders examination in its July 2010 decision, the examination report, which was also referred to by the Veteran's representative in its June 2010 post remand brief, was not contained in the claims folder at the time of the parties' review. The parties also noted that at the time of the July 2010 Board decision, an April 2010 psychiatry note and an April 2010 nursing note were not addressed by the Board.  Therefore, upon remand, all relevant VA records shall be obtained and reviewed.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Also, in the November 2009 Board remand, the Board instructed the RO to obtain and associate the Veteran's VA treatment records for PTSD and depressive disorder with the claims file.  It has been held that compliance by the Board is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). Upon remand, these records must be associated with the claims file.  

Finally, the RO was required to issue a supplemental statement of the case (SSOC) following compliance with the Board's November 2009 remand.   No SSOC was issued.  Stegall, 11 Vet. App. at 271.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must obtain all the Veteran's VA treatment records, including but not limited to the January 2010 treatment records, the April 2010 psychiatry note, and the April 2010 nursing note and associate them with the claims file.

2. The RO/AMC must obtain a copy of the February 2010 VA examination and associate it with the claims file.  If the examination report cannot be located, the RO/AMC must afford a new VA mental disorders examination to ascertain the severity of his psychiatric disorder, in accordance with examination protocols. 

3. The RO/AMC must ascertain if the Veteran has received any non-VA, or other medical treatment for an acquired psychiatric disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

4. Thereafter, the RO/AMC will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO/AMC must then readjudicate the claim of entitlement to an increased rating for a service-connected acquired psychiatric disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


